FORET, Judge.
For the reasons assigned this date in Carroll v. Newtron, Inc., 477 So.2d 719 (La.App. 3 Cir.1985), (our docket number 84-73, with which this case is consolidated on appeal), the decision of the trial court is affirmed in part and reversed in part as follows:
IT IS ORDERED, ADJUDGED AND DECREED that the motions for summary judgment filed on behalf of Fisher Controls, Inc.; and E.B. Badger & Sons Co., and its successor corporation, Stone and Webster Engineering Corporation, against plaintiffs, James Kenneth Hedrick, Jr. and all third party plaintiffs, are hereby granted, and these defendants are dismissed with prejudice.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the motions for summary judgment filed on behalf of Rosemount, Inc.; Magnetrol International, Inc.; Ronan, Inc.; Moore Products Company; Newtron, Inc.; S.I.P. Engineering, Inc.; and Johnson Controls, Inc. against plaintiffs, James Kenneth Hedrick, Jr. and all third party plaintiffs, are hereby denied.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the action of Lena Diane Bruette Hedrick, as to all defendants, is dismissed with prejudice.
Costs of the trial court and of this appeal shall await final disposition of this matter.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.